I respectfully dissent from the majority opinion's analysis and conclusion relative to Assignment of Error No. I.
The central issue in the case sub judice as to the initial assignment of error concerns whether the probationary period was tolled pursuant to R.C. 2951.07 when appellant voluntarily stopped reporting for probation approximately one-half year prior to its scheduled termination.
The initial reason for my dissent is the majority's beliefMoses and Wallace were "wrongly decided" when such authority is inapplicable to the case sub judice. In Moses and Wallace, a capias was issued during the period of probation and based on this fact the courts concluded the probationary period was tolled. In the case sub judice, the probationary period had long since expired when the capias was issued. This sole fact distinguishes these cases and makes them inapplicable to the casesub judice.
In the event such authority were applicable, the majority's summary dismissal of these cases as "wrongly decided" is unpersuasive. Specifically, the majority summarily concludesMoses and Wallace were incorrectly decided based on its interpretation of R.C. 2951.07,1 viz., "[t]he inclusion of the word `otherwise' means that the probationer must abscond fromthe jurisdiction. Merely to abscond is not enough." (Emphasis added.) In this regard the majority overrules precedential authority, Moses, and dismisses persuasive authority, Wallace,
without any statutory construction analysis or judicial authority in support of its summary conclusion that R.C. 2951.07 permits a probation violator to abscond and if he does so within the jurisdiction of the court then the probationary period is not tolled.
In addition to the absence of analysis and judicial authority in support of the majority's view that R.C. 2951.07 permits an absconder to do so within the court's jurisdiction and prevent the tolling of the probationary period and, furthermore, thatWallace and Moses were incorrect, there exists an even more compelling reason to reject the majority analysis, viz., it works injustice and leads to an absurd result.
Simply stated, the majority's position advocates the view that a probationer may terminate the probation at his pleasure, prior to its scheduled termination, and if the state fails to present evidence he absconded from the jurisdiction then the probationary period is not tolled and terminates as scheduled despite the probation violator's failure to report.
In so construing the statute, the majority opinion violates the following *Page 189 
rule of statutory construction promulgated by the Supreme Court as early as 1827:
"* * * Courts of law are not warranted in giving such a construction to the acts of a legislature, as must necessarily work injustice and be fraught with injurious consequences * * *."Allen v. Parish (1827), 3 Ohio 187, 198.
In the case sub judice, the majority's construction of R.C.2951.07 contravenes Allen and rewards injustice by permitting a probation violator, appellant, to terminate his probation at his pleasure without penalty since he absconded within the jurisdiction of the court.
The majority also disregards the intent of R.C. 2951.07 by holding such statute permits a probation violator to abscond within the jurisdiction of the court without tolling the probationary period. The obvious intent of R.C. 2951.07 was to toll the probationary period for probation violators. It is uncontroverted appellant is a probation violator. Even if the majority's literal interpretation of R.C. 2951.07 is correct, the absurd result contravenes this intent of the statute. Specifically, the majority violates the rule set forth in Bank ofToledo v. Toledo (1853), 1 Ohio St. 622, 637:
"It is a rule of interpretation, of universal application, that a law is to be so construed as to carry out the intention of the maker, and that to ascertain that intention, not merely is the language of the law, to be looked to, but also the subject-matter to which it relates, the evil provided against, and the attending circumstances and understanding, at the time the law was framed." (Emphasis sic.)
This proposition was stated similarly in the following case:
"`In the interpretation of a statute, the manifest reason and intention of the law should prevail, although at variance with the literal import of the language employed.'" In re Williamson
(1969), 18 Ohio Misc. 67, 74, 47 O.O. 2d 125, 129, 246 N.E.2d 618, 623 (quoting Slater v. Cave [1853], 3 Ohio St. 80, syllabus).
R.C. 2951.07 was intended to ensure, not prevent, the punishment of a probation violator for violating probation. The majority contravenes this intent in summarily concluding appellant may terminate the probation at his pleasure and the state is powerless to toll the period in order to reinstate his original sentence if the probationer absconded within the jurisdiction of the court.
I concur with the majority in the second assignment of error.
1 R.C. 2951.07 states as follows:
"* * * If the probationer absconds or otherwise absents himselffrom the jurisdiction of the court without permission from the county department of probation or the court to do so, * * * the probation period ceases to run until such time as he is brought before the court for its further action." (Emphasis added.)